DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claim 11-14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, claim 17 is dependent on claim 1, which recites a controlling unit.  However, claim 17 recites “a controlling unit” and also recites “the controlling unit.”  It is unclear whether “the controlling unit” refers back to the controlling unit 
Claim limitation “signal-processing unit” and “controlling unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Kim (US Publication 2012/0162184).    
Regarding independent claim 1, Kim teaches a common voltage compensation circuit for a display panel, comprising:
a compensating unit configured to: 
receive a common voltage outputted by the display panel; compensate the common voltage according to a compensation coefficient; and output the compensated common voltage to the display panel; and (Kim illustrates in Fig. 6 of having a compensating unit, 400, which receives a common voltage, VREF.  The compensation coefficient is considered the ratio of the resistor RF and resistor array comprising of resistors, RI1, RI2 and RI3 as the OP amp is in an amplifier configuration);
an adjusting unit configured to: 
connect with a controlling unit in a phase of adjusting the display panel; receive an adjustment signal outputted by the controlling unit; and adjust the compensation coefficient of the compensating unit according to the adjustment signal (Adjusting unit, 300 which connects to the timing controller (controlling unit) via the unit, 210, which provides signal FS causing the adjusting unit to adjust the gain value of the compensating unit ([0073])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 10, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2012/0162184) in view of Wu (US Publication 2014/0355316).
Regarding dependent claim 2, Kim teaches the common voltage compensation circuit of claim 1, wherein:
the adjusting unit comprises a first resistor and...(See Kim and resistor array 300);
Although Kim teaches of having a variable resistor, 300, Kim does not explicitly teach, the variable resistor is:
an adjustable varistor, and the compensation coefficient is a resistance ratio of the adjustable varistor to the first resistor; and wherein the adjusting unit is further configured to adjust a resistance value of the adjustable varistor to adjust the compensation coefficient according to the adjustment signal
However, in the field of amplifier configurations using operation amplifiers, Wu illustrated in Fig. 3 and teaches in [0040-0042], of providing an adjustable varistor, R6 and changing the gain (compensation coefficient) of the amplifier by adjusting the varistor. The ratio of R6/R5 inherently determines the gain of the amplifier when configured in this manner. 
KIm teaches a base process/product of an adjusting unit comprising an operation amplifier which uses two resistor values for determining a gain of the amplifier, which the claimed invention can be seen as an improvement in that the display has reduced crosstalk ([0006-0007]).  Wu teaches a known technique of a similar op-amp configuration that replaces one resistor with an adjustable varistor that is comparable to the base process/product.
Wu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kim and the results would have been predictable and resulted in the adjusting unit using an adjustable varistor connected to an inverting output of the operational amplifier, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 3, Kim, as modified by Wu, discloses the common voltage compensation circuit of claim 2, wherein:
the compensating unit comprises an operational amplifier, an inverting input of the operational amplifier is electrically connected to a common-voltage providing terminal of the display panel through the first resistor, (See Kim, Fig. 6, common voltage, VCSTF ([0073]) connected to an inverting input of op-amp, OP);
a non-inverting input of the operational amplifier is electrically connected to a base common-voltage providing terminal of the display panel, (VREF, Reference common voltage [0108]);
one end of the adjustable varistor is electrically connected to the inverting input of the operational amplifier, the other end of the adjustable varistor is electrically connected to an output of the operational amplifier, and the output of the operational amplifier is configured to output the compensated common voltage (See Wu, Fig. 3 and the combined teachings of Kim and Wu and the function of output a compensating common voltage (Kim, Abstract)).
Regarding dependent claim 10, Kim teaches the common voltage compensation circuit of claim 1, wherein the adjusting unit comprises:
a resistor-array unit electrically connected to the compensating unit and configured to adjust the compensation coefficient of the compensating unit according to a change of resistance values (Fig. 6 illustrates a resistor array used to change the gain (compensation coefficient) of the compensating unit according to a change (selection) of different resistors);
a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit.... (Fig. 6 further illustrates a switch unit connected to the resistor array and configured to adjust the resistance value of the resistor array unit);
Although Kim teaches of having a switch unit, Kim does not explicitly teach 
a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches; and
However, in the field of amplifier configurations using operation amplifiers, Wu illustrated in Fig. 3 and teaches in [0040-0042], of providing a switch unit, R6 and changing the gain (compensation coefficient) of the amplifier by adjusting the working state of switches (transistors) in the switch unit.  It is inherent in the field of operational amplifiers, the ratio of R6/R5 determines the gain of the amplifier.  Wu also teaches of having a storage unit, Counter, which retains a counting result based on an input signal.
KIm teaches a base process/product of a switch unit connected to a resistor array unit and configured to adjust the resistance value according to the working state of a switch, which uses two resistor values for determining a gain of the amplifier, which the claimed invention can be seen as an improvement in that the display has reduced crosstalk ([0006-0007]).  Wu teaches a known technique of a similar op-amp configuration and a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches that is comparable to the base process/product.
Wu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kim and the results would have been predictable and resulted in a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a signal-processing unit electrically connected to the switch unit and configured to: connect with the controlling unit in the phase of adjusting the display panel: receive the adjustment signal outputted by the controlling unit; and adjust a working state of switches in the switch unit according to the adjustment signal (Kim teaches of using a timing controller (controlling unit) for providing the signal FS (210 signal processing unit) for adjusting a resistance value by controlling a switch and therefore, affecting a gain of an op-amp circuit.  Therefore, the combination of Kim and Wu disclose the knowledge of using a signal-processing unit for controlling a switch unit have multiple switches, according to an adjustment signal.  See also Wu [0042]).
Regarding dependent claim 15, Kim, as modified by Wu, discloses the common voltage compensation circuit of claim 10, wherein: 
the adjusting unit further comprises a second storage unit electrically connected to the signal-processing unit and configured to store the adjustment signal outputted by the controlling unit (Wu, as indicated in claim 10, discloses that a counter provides a storage function.  The signal-processing unit, 210 (Kim) is configured to store the adjustment signal received from the timing controller (controlling unit) via a counter.  Although Kim teaches of having an adjusting unit, second storage unit and a signal-processing unit, Kim does not explicitly teach that the adjusting comprises a second storage unit.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify to have the second storage unit located in either the adjustment unit or signal-processing unit, since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86, USPQ 70).
Regarding dependent claim 16, Kim teaches a common voltage compensation circuit for a display panel, comprising a compensating unit and an adjusting unit; wherein:
the compensating unit is configured to:
receive a common voltage outputted by the display panel; compensate the common voltage according to a compensation coefficient; and output the compensated common voltage to the display panel; and (Kim illustrates in Fig. 6 of having a compensating unit, 400, which receives a common voltage, VREF.  The compensation coefficient is considered the ratio of the resistor RF and resistor array comprising of resistors, RI1, RI2 and RI3 as the OP amp is in an amplifier configuration);
wherein the adjusting unit comprises:
a resistor-array unit electrically connected to the compensating unit and configured to adjust the compensation coefficient of the compensating unit according to a change of resistance values (Fig. 6 illustrates a resistor array used to change the gain (compensation coefficient) of the compensating unit according to a change (selection) of different resistors);
a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit.... (Fig. 6 further illustrates a switch unit connected to the resistor array and configured to adjust the resistance value of the resistor array unit);
Although Kim teaches of having a switch unit, Kim does not explicitly teach 
a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches; and
However, in the field of amplifier configurations using operation amplifiers, Wu illustrated in Fig. 3 and teaches in [0040-0042], of providing a switch unit, R6 and changing the gain (compensation coefficient) of the amplifier by adjusting the working state of switches (transistors) in the switch unit.  It is inherent in the field of operational amplifiers, the ratio of R6/R5 determines the gain of the amplifier.  Wu also teaches of having a storage unit, Counter, which retains a counting result based on an input signal.
KIm teaches a base process/product of a switch unit connected to a resistor array unit and configured to adjust the resistance value according to the working state of a switch, which uses two resistor values for determining a gain of the amplifier, which the claimed invention can be seen as an improvement in that the display has reduced crosstalk ([0006-0007]).  Wu teaches a known technique of a similar op-amp configuration and a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches that is comparable to the base process/product.
Wu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kim and the results would have been predictable and resulted in a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a signal-processing unit electrically connected to the switch unit and configured to: connect with the controlling unit in the phase of adjusting the display panel: receive the adjustment signal outputted by the controlling unit; and adjust a working state of switches in the switch unit according to the adjustment signal (Kim teaches of using a timing controller (controlling unit) for providing the signal FS (210 signal-processing unit) for adjusting a resistance value by controlling a switch and therefore, affecting a gain of an op-amp circuit.  Therefore, the combination of Kim and Wu disclose the knowledge of using a signal processing unit for controlling a switch unit have multiple switches, according to an adjustment signal.  See also Wu [0042]).
Regarding dependent claim 20, Kim teaches the common voltage compensation system of claim 17, wherein the adjusting unit comprises:
a resistor-array unit electrically connected to the compensating unit and configured to adjust the compensation coefficient of the compensating unit according to a change of resistance values (Fig. 6 illustrates a resistor array used to change the gain (compensation coefficient) of the compensating unit according to a change (selection) of different resistors);
a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit.... (Fig. 6 further illustrates a switch unit connected to the resistor array and configured to adjust the resistance value of the resistor array unit);
Although Kim teaches of having a switch unit, Kim does not explicitly teach 
a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches; and
However, in the field of amplifier configurations using operation amplifiers, Wu illustrated in Fig. 3 and teaches in [0040-0042], of providing a switch unit, R6 and changing the gain (compensation coefficient) of the amplifier by adjusting the working state of switches (transistors) in the switch unit.  It is inherent in the field of operational amplifiers; the ratio of R6/R5 determines the gain of the amplifier.  Wu also teaches of having a storage unit, Counter, which retains a counting result based on an input signal.
KIm teaches a base process/product of a switch unit connected to a resistor array unit and configured to adjust the resistance value according to the working state of a switch, which uses two resistor values for determining a gain of the amplifier, which the claimed invention can be seen as an improvement in that the display has reduced crosstalk ([0006-0007]).  Wu teaches a known technique of a similar op-amp configuration and a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches that is comparable to the base process/product.
Wu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kim and the results would have been predictable and resulted in a switch unit electrically connected to the resistor-array unit and configured to adjust a resistance value of the resistor-array unit according to a working state of switches, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a signal-processing unit electrically connected to the switch unit and configured to: connect with the controlling unit in the phase of adjusting the display panel: receive the adjustment signal outputted by the controlling unit; and adjust a working state of switches in the switch unit according to the adjustment signal (Kim teaches of using a timing controller (controlling unit) for providing the signal FS (210 signal-processing unit) for adjusting a resistance value by controlling a switch and therefore, affecting a gain of an op-amp circuit.  Therefore, the combination of Kim and Wu disclose the knowledge of using a signal processing unit for controlling a switch unit have multiple switches, according to an adjustment signal.  See also Wu [0042]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2012/0162184) in view of Wu (US Publication 2014/0355316) and in further view of Yuan (US Publication 20160309352).
Regarding dependent claim 4, Kim, as modified by Wu, discloses the common voltage compensation circuit of claim 2, wherein:
Although the combination of Kim and Wu discloses the use of an adjustable varistor (See Wu, Fig. 3), they do not explicitly teach:
the adjustable varistor comprises a sliding varistor.
However, in the field of using varistors, Yuan discloses in [0106] of using varistor which are sliding varistor for fine tuning impedance.
The combination of Kim and Wu discloses a base process/product of an adjusting unit comprising an op-amp and an adjustable varistor, which the claimed invention can be seen as an improvement in the reduction of crosstalk.  Yuan teaches a known technique of adjustable varistors, which are sliding varistors that is comparable to the base process/product.
Yuan’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kim/Wu and the results would have been predictable and resulted in the adjustable varistor of Wu as a sliding varistor, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2012/0162184) in view of Wu (US Publication 2014/0355316) and in further view of Barsoum (US Publication 2004/0117856).
Regarding dependent claim 5, Kim, as modified by Wu, discloses the common voltage compensation circuit of claim 2, wherein the adjustable varistor comprises:
Although the combination of Kim and Wu discloses an adjustable varistor connected to a non-inverting input of an op-amp, they do not explicitly disclose, the adjustable varistor as a:
a digital potentiometer.
However, in the field of op-amps, Barsoum discloses a gain amplifier using an op-amp, which has a digital potentiometer (U204 – IC MAX5161) connected to a inverting input of an op-amp and is used as part of the gain control of the circuit.  See Fig. 7.
The combination of Kim and Wu discloses a base process/product of an adjusting unit comprising an op-amp and an adjustable varistor connected to an inverting input to the op amp, which the claimed invention can be seen as an improvement in the reduction of crosstalk.  Barsoum teaches a known technique of using a digital potentiometer connected to an inverting input of an op-amp that is comparable to the base process/product.
Barsoum’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kim/Wu and the results would have been predictable and resulted in the adjustable varistor as a digital potentiometer, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2012/0162184) in view of Wu (US Publication 2014/0355316), Barsoum (US Publication 2004/0117856) and in further view of MAXIM (Non-Patent Literature MAX5161).
Regarding dependent claim 6, Kim, as modified by Wu and Barsoum, discloses the common voltage compensation circuit of claim 5, wherein the digital potentiometer comprises:
Although the combination of references disclose the use of a digital potentiometer (IC package MAX5161) used in a gain circuit and connected to an inverting input of an op-amp, they do not explicitly disclose:
a first resistor-array unit electrically connected to the compensating unit and configured to adjust the compensation coefficient of the compensating unit according to a change of resistance values: a first switch unit electrically connected to the first resistor-array unit and configured to adjust a resistance value of the first resistor-array unit according to a working state of switches; 
However, MAXIM discloses the inner components in the IC package MAX5161 and further discloses an example of the IC used in an op-amp gain circuit.  See Pages 1 and 6 (Fig. 5a).  The inner components comprise a resistor array (page 1), which changes the gain (compensation coefficient) in the configuration of Fig. 5A, by changing the resistance values via switches.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Kim, Wu and Barsoum, who use a digital potentiometer (MAX5161) for changing the gain of an op-amp circuit; to include the details of the MAX5161 IC package, as disclosed by MAXIM, to provide  a first resistor-array unit electrically connected to the compensating unit and configured to adjust the compensation coefficient of the compensating unit according to a change of resistance values: a first switch unit electrically connected to the first resistor-array unit and configured to adjust a resistance value of the first resistor-array unit according to a working state of switches, for use in LCD screen adjustment (page 1).
and a first signal-processing unit electrically connected to the first switch unit and configured to: connect with the controlling unit in the phase of adjusting the display panel; receive the adjustment signal outputted by the controlling unit; and adjust a working state of switches in the first switch unit according to the adjustment signal (Kim teaches of using a timing controller (controlling unit) for providing the signal FS (210 signal processing unit) for adjusting a resistance value by controlling a switch and therefore, affecting a gain of an op-amp circuit.  KAXIM further discloses a signal-processing portion, Position Decoder and a storage unit, Up/Dn Counter. Therefore, the combination of Kim/Wu/Barsoum/MAXIM provides and a first signal-processing unit electrically connected to the first switch unit and configured to: connect with the controlling unit in the phase of adjusting the display panel; receive the adjustment signal outputted by the controlling unit; and adjust a working state of switches in the first switch unit according to the adjustment signal).
Regarding dependent claim 7, Kim, as modified by Wu, Barsoum and MAXIM, discloses the common voltage compensation circuit of claim 6, wherein:
the first resistor-array unit comprises a plurality of parallel resistors arranged from small to great resistance values (Kim illustrates a known technique of putting resistors in an array of resistors in parallel and arranged from small to largest (Fig. 6, [0125]).  Therefore, the combination of references discloses the first resistor-array in a digital potentiometer arranged in parallel from smallest to largest.
Regarding dependent claim 8, Kim, as modified by Wu, Barsoum and MAXIM, discloses the common voltage compensation circuit of claim 6, wherein the compensating unit comprises:
an operational amplifier, an inverting input of the operational amplifier is electrically connected to a common-voltage providing terminal of the display panel through the first resistor, a non-inverting input of the operational amplifier is electrically connected to a base common-voltage providing terminal of the display panel, one end of the first resistor-array unit is electrically connected to the inverting input of the operational amplifier, the other end of the first resistor-array unit is electrically connected to an output of the operational amplifier, and the output of the operational amplifier is configured to output the compensated common voltage (See the teachings of Kim in Fig. 6 in view of MAXIM in Fig. 5 to provide gain control in an op-amp circuit).
Regarding dependent claim 9, Kim, as modified by Wu, Barsoum and MAXIM, discloses the common voltage compensation circuit of claim 6, wherein the digital potentiometer further comprises:
a first storage unit electrically connected to the first signal-processing unit and configured to store the adjustment signal outputted by the controlling unit (Storage unit, Up/Dn Counter of MAXIM connected to signal-processing unit, Position Counter.  The counter stores a count of a received input for determining switch position via the signal-processing unit).

Claim 17 is rejected under 35 U.S.C. 103 as being anticipated by Kim (US Publication 2012/0162184).    
Regarding dependent claim 17, Kim teaches a common voltage compensation system for a display panel, comprising a controlling unit and the common voltage compensation circuit of claim 1; wherein:
the controlling unit is configured to connect with the adjusting unit of the common voltage compensation circuit in the phase of adjusting the display panel and to output the adjustment signal to the adjusting unit (Although Kim teaches of having an adjusting unit, 300 which connects to the timing controller (controlling unit) via the unit, 210, which provides signal FS causing the adjusting unit to adjust the gain value of the compensating unit ([0073]), Kim does not teach a second controller for performing the same function and also connected to the adjusting unit for adjusting the display panel.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the common voltage compensation system for a display panel using a controlling unit is configured to connect with the adjusting unit of the common voltage compensation circuit in the phase of adjusting the display panel and to output the adjustment signal to the adjusting unit, to have a second controlling unit providing the same function, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bernis Co., USPQ 8).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2012/0162184) in view of Wang (US Publication 2007/0139343).
Regarding dependent claim 18, Kim teaches the common voltage compensation system of claim 17, further comprises:
Although Kim teaches of having a common voltage compensation system and wanting to remove cross talk, Kim does not explicitly teach:
a light sensor connected to the controlling unit and configured to: capture brightness information in different positions of the display panel in the phase of adjusting the display panel; and transmit the brightness information to the controlling unit; wherein the controlling unit is further configured to compute the adjustment signal according to the brightness information.
However, in the same field of endeavor, Wang discloses in [0008, 0009, 0013, 0014, 0016] of using photo-sensors, located in multiple areas of the display panel, for detecting a brightness, flicker and using the timing controller for adjusting the voltage of the display’s common electrode using the information from the photo-sensors. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the common voltage compensation system in the display panel of Kim, which reduces crosstalk, to include the use of photo-sensors electrically connected to a timing controller.  Wherein the timing controller uses the information from the photo-sensors to determine an adjustment to the common electrode, as disclosed by Wang, to provide a light sensor connected to the controlling unit and configured to: capture brightness information in different positions of the display panel in the phase of adjusting the display panel; and transmit the brightness information to the controlling unit; wherein the controlling unit is further configured to compute the adjustment signal according to the brightness information and remove flicker in the display panel ([0002]).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2016/0189662 to Cho teaches of removing crosstalk by compensating Vcom voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693